DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Claims 1-17 and 19 are pending, claims 6 and 11-15 having been withdrawn, claim 18 having been cancelled and claim 18 having been newly added.
Claims 1-5, 7-10, 16, 17 and 19 will be examined on the merits.

Claim Objections
Claim 19 is objected to because of the following informalities:  the recitation “returned to the heat storage medium due to liquefying…” should be amended to “returned to the heat storage medium tank due to liquefying…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al).
As to claims 1 and 17, Heinle discloses a cleaning device, such as a dishwasher (see Heinle Abstract), comprising: a cleaning container comprising a cleaning chamber and configured to accommodate cleaning material to be cleaned (see Heinle Figs. 1 and 3, ref. SB); a heat pump device which has an evaporator inside a heat storage medium tank (see Heinle Figs. 1 and 3 disclosing a heat pump device WP1 which has an evaporator VD1 inside a heat storage medium tank WT1); and an immediate storage being configured to receive at least a portion of the liquid heat storage medium displaced from the heat storage medium tank (see Heinle Fig. 3 and paragraph [0123] disclosing immediate storage WT2 that is configured to receive via liquid connecting line VL12).
Regarding the recitation “configured to cause an increase in a volume of a liquid heat storage medium received therein through partial freezing of the liquid heat storage medium so as to displace at least a portion of the liquid heat storage medium,” Heinle discloses that the evaporator inside the heat storage medium tank is fully capable (and does) cause the liquid heat storage medium to freeze and form ice (see, e.g., Heinle paragraphs [0014]-[0015]), and as such is considered as disclosing that the device is configured to have at least a portion of liquid heat storage medium be displaced since cooling and freezing of the liquid would cause the liquid to expand.  Regarding the intermediate storage being “configured to receive at least the portion of the liquid heat storage medium displaced from the heat storage tank,  the cleaning device disclosed by Heinle is fully capable of having the liquid heat storage medium be displaced from the heat storage medium tank due to an increase of a volume of the liquid heat storage medium during operation of the heat pump device through partial freezing of the liquid heat storage medium in the heat storage medium tank (see Heinle paragraph [0124] where the intermediate storage tank can receive overflow from the heat storage medium tank).
Regarding the recitation that the intermediate storage is “positioned above the heat storage medium tank” and “the intermediate storage and the heat storage medium tank are arranged relative to one another such that at least the portion of the liquid heat medium that is displaced to the intermediate storage is returnable to the heat storage medium tank due to a gravitational force,” while Heinle does not explicitly disclose that the intermediate storage tank is positioned above the heat storage medium tank, rearrangement of parts is prima facie obvious  (see MPEP2144.04(VI)(C) where shifting the position of an element would not have modified the operation of the device).  Having the intermediate storage tank located above the heat medium storage tank would inherently be fully capable of returning liquid from the intermediate storage tank to the heat storage tank via gravity since there is no valve or other blockage in the line VL12.
As to claim 2, Heinle discloses that the intermediate storage can be arranged at least to a side of the cleaning device (see Heinle Fig. 3, ref WT2).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP2144.04(VI)(C) where shifting the position of an element would not have modified the operation of the device) and it would have been obvious to one of ordinary skill in the art at the time of filing to arrange the heat storage medium tank at least partially below the cleaning container and the results would have been predictable.
As to claims 3 and 16, Heinle discloses that the heat storage medium tank can have a volume of 2 to 10 liters (see Heinle paragraph [0077]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
As to claim 4, Heinle discloses that the heat storage medium tank and the intermediate storage can be connected to one another via a displacement line (see Heinle Fig. 3, ref.#VL12).
As to claim 5, Heinle discloses that a transfer of heat storage medium from the heat storage medium tank into the cleaning container is excluded (see Heinle Fig. 3 where WT1 has no direct connection to the wash tub SB).
As to claim 7, Heinle discloses that the heat storage medium tank is connected in a fluidic manner to a fresh water supply while the intermediate storage is interconnected (see Heinle Fig. 3 disclosing a fresh water inlet IL1 to the heat storage medium tank WT1 and an interconnected line VL12 to the intermediate storage).
As to claim 8, Heinle discloses that the intermediate storage can have an insulation on its side facing the cleaning container (see Heinle Fig. 3, ref.#IS2).
As to claim 19, the recitation “wherein the liquid that medium that is displaced to the intermediate storage is returned to the heat storage medium due to liquefying of the partially frozen liquid heat storage medium in the heat storage medium tank” is considered an intended use of the device.  The structural limitations disclosed by Heinle is fully capable of having the liquid heat medium that is displaced to the intermediate storage return to the heat storage medium tank due to liquefying of the partially frozen liquid heat storage medium in the heat storage medium tank (see, e.g., Heinle Fig. 3, ref. VL12 where there is no valve or other blockage that would prevent the liquid medium from flowing from the intermediate storage tank to the heat storage medium tank).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al) as applied to claim 1 above, and further in view of JP2007-125198A to Yabuuchi et al.
Heinle is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 9, Heinle does not explicitly disclose that the intermediate storage is thermally conductively connected to a housing of the cleaning device.  As discussed above in the above rejection to claim 1, rearrangement of parts is prima facie obvious  (see MPEP2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the intermediate storage .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al) as applied to claim 4 above, and further in view of U.S. Patent App. Pub. No. 2014/0224285 to Ham et al. and U.S. Patent No. 5,947,135 to Sumida et al.
Heinle is upon as discussed above with respect to the rejection of claim 4.
As to claim 10, Heinle does not explicitly disclose that in the intermediate storage a filling level sensor comprising a float switch or an optical sensor.  Use of level sensors in storage tanks is known in the art (see Ham paragraphs [0061]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a water level sensor in the storage tank as disclosed by Ham in order to better control the operation of the device).  Furthermore, float switches for level sensors are known in the art and does not provide patentable significance (see Sumida col. 15, lines 30-38).

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
With respect to the intended use recitations of claim 1 (and its dependent claims below) and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714